Citation Nr: 1725813	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  11-23 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress syndrome (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 






INTRODUCTION

The Veteran had active service in the United States Army from December 1967 to November 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

While this appeal was pending, the RO granted service connection for PTSD in a May 2016 rating decision.  Since that grant constitutes a full grant of the benefit sought on appeal, that claim is no longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In a March 2017 notice of disagreement (NOD), the Veteran expressed disagreement with the disability percentage assigned to his PTSD in the May 2016 rating decision.  See March 2017 NOD.  The RO has not yet issued a supplemental statement of the case on this issue.  The Veteran has also not yet submitted a substantive appeal on the issue.  As such, this issue is not before the Board at this time. 

The issue of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, as the Veteran stated in an August 2012 statement that he was unable to work due to PTSD.  See Veteran's August 2012 statement, in VBMS.  The Veteran has reported the same to the May 2017 VA examiner, who related that the Veteran's PTSD has a detrimental impact on the Veteran's occupation.  See May 2017 VA examination, in VBMS.  The issue of TDIU has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

In addition, the issue of incompetency has been raised by the record when the May 2017 VA examiner reported that the Veteran was not capable of managing his financial affairs.  See May 2017 VA examination.  The issue of competency has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is also referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).
      
The appeal is REMANDED to the AOJ.


REMAND

The Veteran asserts that his hypertension was caused by his service-connected PTSD.

The Veteran's VA treatment records show a diagnosis of, and treatment for, hypertension.  See VA records in VBMS.

The Veteran's representative has stated that "[m]edical treatises indicate a link between psychiatric disorders, to include PTSD, and manifestation of worsening of hypertension."  See June 2017 Appellant's Brief, in VBMS.

The Veteran was not afforded a VA examination to determine the etiology of his hypertension, including whether the disorder is related to his service-connected PTSD.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the Veteran's disability "may" be associated with his service is a low threshold.  Id.  Thus, in light of the Veteran's contentions and the record on appeal, a VA examination should be obtained to determine the etiology of the Veteran's hypertension, to include whether the disorder is related to his service-connected PTSD, or whether it is aggravated by the PTSD.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016); McLendon v. Nicholson, supra.

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and his representative and request the submission of medical treatise noted by the Veteran's representative in June 2017 Appellant's Brief.

2. Once #1 has been completed, schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The examiner must review the claims file and should note that review in the report.  A complete rationale for all opinions offered must be provided.  The examiner should specifically opine as to: 

a) Whether the Veteran's current hypertension is at least as likely as not (50 percent or greater probability) related to his active service, to include his service-connected PTSD.
  
b) Whether the Veteran's current hypertension is at least as likely as not (50 percent or greater probability) caused or aggravated (chronically worsened) by his service-connected PTSD.

c) State how the Veteran's hypertension impacts his activities of daily living, including his ability to obtain and maintain employment.

3. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


